DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on March 26, 2020 and is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Device for granulating” of Claim 1
“device for mixing” of Claims 1,6,7,12,13,19
“device for atomizing” of Claim 1
“means for agitation” of Claim 6
“means for mixing” of Claim 7
“systems for restricting” of Claim 8
“means for agitation” of Claims 8,9,10 
“means for generating” of Claim 10
“means for forming” of Claim 12
“a system for generating” of Claim 12
“a system for controlling” of Claim 12

“distribution system … to allow” of Claim 14
“system for generating” of Claims 12,15,16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “Device for granulating”, “device for mixing”, “device for atomizing”, “means for agitation”, “means for mixing”, “systems for restricting”, “means for agitation”, “means for generating”, “means for forming”, “a system for generating”, “a system for controlling”, “system for analyzing”, “system … to allow”, “the system for generating”, and “the system for generating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “system” and “means” coupled with functional language “for granulating”, “for mixing”, “for atomizing”, “for agitation”, “for mixing”, “for restricting”, “for agitation”, “for generating”, “for forming”, “for generating”, “for controlling”, “for analyzing”, “to allow”, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: for example, the term “Device for granulating” of Claim 1 is interpreted as element 20 shown in Fig. 1 and its related description thereof in Applicant’s specification; the term “device for mixing” of Claims 1,6,7,12,13,19 is interpreted as element 1 shown in Fig. 1 and its related description thereof in Applicant’s specification; the term “device for atomizing…” of Claim 1 is interpreted as the sonotrode or atomization nozzle shown as elements 10 and 11 in Fig. 1 and described on page 14, lines 15-18 of Applicant’s specification; and the term “systems for restricting” is interpreted to be a screen as illustrated in Fig. 5 or 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over William US. Patent (3,321,560) hereinafter William in view of Lyman US. Patent (4,721,256) hereinafter Lyman.
Regarding claim 1,
William discloses a device for granulating powders by cryogenic atomization (as recited in Col.1 lines 48-54, hydrogen is known to be cryogenic fluid, as evidence see NPL cryogenic Fluid), comprising: 
a device (see fig.1) for mixing powders by a cryogenic fluid (Hydrogen), comprising at least one chamber (3,5,15) for mixing powders, comprising the cryogenic fluid, and

    PNG
    media_image1.png
    493
    769
    media_image1.png
    Greyscale

a device (18,19,21) for atomising a suspension of powders mixed by the device (17) for mixing powders in order to allow for a granulation of the powders, 
wherein the device (18-21) fractionates the suspension of powders making it possible to adjust the size of droplets of the powders (Col.2 lines 18-24 and 44-46, recited a valve 
adjusts the moisture of the mixed powders and/or moisture of the atomisation atmosphere (elements 22-24, which provides hot air to element 20, and it is well known that introducing a hot air into a space, will adjust the moisture, humidity or water vapor of that space).
William is silent about the cryogenic fluid is a liquified gas and chemically inert.
William and Lyman disclose both art with process involving cryogenic fluid.
Lyman, in a processing art involving cryogenic fluid, teaches, a method of processing coal particles with cryogenic fluid (as recited in Col.1 lines 27-31) and the cryogenic fluid to be a liquified gas and chemically inert (as recited in Col.4 lines 1-5). Lyman teaches the use of cryogenic fluid to be able to facilitate efficiently the process material as coal (Col.1 lines 24-27).
It would have been obvious to the skilled artisan before the effective filing date to replace the cryogenic fluid of William with the cryogenic fluid to be a liquified gas and chemically inert as taught by Lyman. Examiner notes both references clearly teach the use of cryogenic fluid, it has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of William’s cryogenic fluid with that of Lyman 
Regarding claim 2,
The prior art William as modified by Lyman, discloses all limitations in claim 1.
William discloses wherein the powders (UO2) to be mixed are actinide powders (Uranium as described in col. 1, lines 8-9) (the powder is a material that is being worked upon by the device that is being claimed and the device is capable of processing powders).
Regarding claim 3,
The prior art William as modified by Lyman, discloses all limitations in claim 1.
William discloses wherein the cryogenic fluid (H) comprises a slightly hydrogenated liquid (hydrogen, as recited in Col.1 lines 48-54), which is a liquid comprising at most one hydrogen atom per molecule of liquid, having a boiling temperature less than that of water and wherein the cryogenic fluid is a gas at room temperature and a liquid at a temperature lower than room temperature. (the cryogenic fluid is a material that is being worked upon by the device that is being claimed and the device is capable of processing cryogenic fluid which is a liquified gas and chemically inert).
Regarding claim 6,
The prior art William as modified by Lyman, discloses all limitations in claim 1.
William discloses wherein the device for mixing (see fig. 1) further comprises: 
a chamber (1) for supplying powders in order to allow the powders to be introduced into the at least chamber for mixing (3,5,15),

Regarding claim 7,
The prior art William as modified by Lyman, discloses all limitations in claim 6.
William discloses wherein the device for mixing (see fig. 1) comprises means (4,6,16) for mixing of the at least chamber for mixing (3,5,15) according to a gyroscopic movement (the gyroscopic movement is a rotational movement and agitator discloses rotational movement).
Regarding claim 8,
The prior art William as modified by Lyman, discloses all limitations in claim 6.
William discloses wherein the device for mixing (Fig. 1) comprises:
a plurality of mixing chambers (3,5,15) of the powders, arranged successively in series one after the other (see fig. 1), the chamber (1) for supplying powders (UO2) allowing for the introduction of powders into at least the first mixing chamber (3),
a plurality of systems (valves) for restricting passage of the powders (UO2), with each system (Valves) for restricting the passage being located between two successive mixing chamber (3,5,15), in order to constrain the distribution of powders from one mixing chamber (3) to the next (15), with each mixing chamber comprising the cryogenic fluid (H, cryogenic fluid is supplied in the system therefore each mixing chamber comprised the cryogenic fluid Col.1 lines 68-72 and col.2 lines 1-21) and means (4,6,16) for agitation so as to allow the mixing of the powders placed in suspension in the cryogenic fluid.
Regarding claim 9,

William discloses wherein the means (4,6,16) for agitation comprise mobile mixing devices (agitator is known to be mobile (i.e. stir or rotational movement)).
Regarding claim 10,
The prior art William as modified by Lyman, discloses all limitations in claim 6.
William discloses wherein the means (4,6,16) for agitation comprise means for generating vibrations (agitator or stirrer comprised stir or rotational movement and a minimum of vibration occurs).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over William in view of Lyman as applied to claim 8 above, and further in view of Eck US. Patent (3,363,846) hereinafter Eck.
Regarding claim 11,
The prior art William as modified by Lyman, discloses all limitations in claim 8.
William discloses wherein the systems for restricting the passage to be valves (see fig.1), but is silent about the systems to comprise screens and/or diaphragms.
William and Eck disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. process involving Cryogenic fluids).
Eck, in a similar art, teaches, a system including comminution device (see fig.1) having systems comprising screens (41, see fig.1-2) and/or diaphragms to be able to process material according to their sizes (Col.3 lines 45-48).
It would have been obvious to the skilled artisan before the effective filing date to modify the device of William to incorporate screens as advantageously taught by Eck to .
Allowable Subject Matter
Claims 4-5 and 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 03/26/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to Applicant argument of pages 7-10, Applicant arguments are about the cryogenic fluid, however a device is being claimed.

The reference Williams is drawn to apparatus structured to produce fuel for nuclear reactor involving solvent such as hydrogen (know cryogenic material), the reference discloses all the structures as claimed and is capable of processing material such as powder, binder and cryogenic fluid (i.e. hydrogen).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 10, 2021

/S.O.B./Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725